Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 22, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  152567                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 152567
                                                                    COA: 317527
                                                                    Oakland CC: 2012-241894-FH
  DANIEL HORACEK,
           Defendant-Appellant.

  _________________________________________/

          By order of May 6, 2016, the prosecuting attorney was directed to answer the
  application for leave to appeal the September 15, 2015 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered. We direct the Clerk to schedule oral argument on whether to
  grant the application or take other action. MCR 7.305(H)(1). At oral argument, the
  parties shall address: (1) whether exigent circumstances authorized the officers’
  warrantless entry into the defendant’s motel room, In re Forfeiture of $176,598, 443
Mich. 261, 271 (1993) (“The police must further establish the existence of an actual
  emergency on the basis of specific and objective facts indicating that immediate action is
  necessary to (1) prevent the imminent destruction of evidence, (2) protect the police
  officers or others, or (3) prevent the escape of a suspect.”) (citation omitted); see also
  People v Oliver, 417 Mich. 366, 384 (1983); and (2) if a constitutional violation did occur,
  whether the defendant is entitled to withdraw his plea, compare MCR 6.301(C)(2) with
  People v Reid, 420 Mich. 326, 337 (1984). The parties may file supplemental briefs
  within 42 days of the date of this order, but they should not submit mere restatements of
  their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 22, 2017
           s0315
                                                                               Clerk